DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
The applicant first argues that Han does not disclose or suggest that the periods (e.g., intervals) of the gratings 1110 and 1210 are different from each other. In contrast, the gratings 1110, 1210 of Han are shown in the figures as having identical periods. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).
The applicant then argues that paragraphs [0056] and [0058] of Han disclose that the second gratings 1210, 1220, 1230 are "substantially the same as" the first gratings 1110, 1120, 1130 and are "arranged as the same type as" the gratings 1110, 1120, 1130 and that [t]hus, although Han discloses controlling the duty cycles and thicknesses of the gratings to satisfy a predetermined equation, the periods of the gratings 1110 and 1210 are equal to each other and Han does not disclose or suggest any embodiment wherein the intervals of the gratings are different.
The examiner disagrees. The first and second grating intervals are implicitly different because the first constant interval is I1 while the second constant interval is I1’ and a different label implicitly means it is different unless stated otherwise. In addition, the duty cycles of the first sub-wavelength reflecting units 1110, 1120, and 1130 are w1/I1, w2/I2, and w3/I3, respectively, ([0054]), while the duty cycles of the second sub-wavelength reflecting units 1210, 1220, and 1230 may be w1’/I1', w2'/I2', and w3'/I3’, ([0060]) and the duty cycles of the first sub-wavelength reflecting unit 1110 and the second sub-wavelength reflecting unit 1210 may be the same or may not be the same, ([0075]). Under BRI, this means in general the two reflectors have two intervals I1 and I1’ and two widths w1 and w1’ that satisfy either w1/I1≠w1’/I1’, or w1/I1=w1’/I1’, which is satisfied in general for I1≠I1’.
Or in the alternative, Shi discloses an optical filter array comprising a double optical grating, i.e. a fist reflector and a second reflector stacked on the fist reflector (Figs. 3, 4, 7, 8, 9), where, the two gratings may have different pitches (col. 3, line 63-col. 4, line 18, col. 6, line 23, col. 7, line 28; col. 8, line 20; col. 9, line 17) with the advantage of improving the coupling efficiency across multiple angles of incidence (col. 4, lines 32-34) and for selecting specific coupling efficiencies (col. 6, lines 24-43, Fig. 6).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the second constant interval being different from the first constant interval in order to optimize the coupling efficiency of the filter.
The applicant then submits that new Claim 17 is allowable based upon its dependence on Claim 1. Claim 17 is independently rejected.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Han (US 2017/0059777 A1) OR, in the alternative, under 35 U.S.C. 103 as obvious over Han (US 2017/0059777 A1) in view of Shi (US 8,422,841 B1).
Regarding Independent Claim 1, Han discloses an optical filter array (Fig. 1, but also see Figs. 2, 5, 7, and 8) comprising:
a plurality of optical filters (plurality of Fabri-Perot resonators R1, R2, R3) including a first optical filter (R1) and a second optical filter (R2),
wherein each of the first optical filter and the second optical filter comprises:
a first reflector (1110) comprising a plurality of first non-metallic gratings (materials of the first reflectors 1111, 1112, and 1113 may include at least one of Si, GaAs, GaP, SiN, and TiO2, which have high refractive indexes, [0055]) and a first material covering the plurality of first non-metallic gratings and having a lower refractive index than a refractive index of the plurality of first non-metallic gratings ([0007]), the plurality of first non-metallic gratings having a first sub-wavelength dimension (h1) and being arranged to recur at a first constant interval (I1) in a first direction (see Figs., [00015]); and
a second reflector (1120) stacked on and spaced apart from the first reflector, the second reflector comprising a plurality of second non-metallic gratings (Materials of the second reflectors 1211, 1212, and 1213 may include at least one of Si, GaAs, GaP, SiN, and TiO2 , which have high refractive indexes, [0063]) and a second material covering the plurality of second non-metallic gratings having a lower refractive index than a refractive index of the plurality of second non-metallic gratings (0007]), and the plurality of second non-metallic gratings having a second sub-wavelength dimension (h2) and being arranged to recur at a second constant interval (I1’) in a second direction parallel to the first direction (see Figs., [00015], [0060]), the second constant interval (l1’) being different from the first constant interval (I1) (Note that the two intervals have different label implicitly means they are different unless stated otherwise. Further, the duty cycles of the first sub-wavelength reflecting units 1110, 1120, and 1130 is w1/I1, w2/I2, and w3/I3, respectively, [0054] while the duty cycles of the second sub-wavelength reflecting units 1210, 1220, and 1230 is w1’/I1', w2'/I2 ', and w3'/I3’, [0060], and the duty cycles of the first sub-wavelength reflecting unit 1110 and the second sub-wavelength reflecting unit 1210 may be the same or may not be the same, [0075], i.e. no statement of I1 and I1’ being the same);
wherein the first reflector and the second reflector have at least one of different materials and different geometric structures from each other (the h1 and h2 may be different from each other, [0062], the duty cycles of the first sub-wavelength reflecting unit 1110 and the second sub-wavelength reflecting unit 1210 may be the same or may not be the same, [0075]),
wherein the first optical filter and the second optical filter are arranged horizontally perpendicular to a stacking direction of the first reflector and the second reflector (see Figs.), and
wherein the first optical filter and the second optical filter are configured to represent a transmission wavelength band that is different from each other (Fig. 8, shows the reflectivity of light transmitted through 13 on-chip optical filters [0094]-[0095]).
wherein the first constant interval is a distance from an edge of one of the plurality of first non-metallic gratings to a same edge of an adjacent one of the plurality of first non-metallic gratings (the first reflector 1111 is separated from the first reflector 1112 by I1, [0054], see Fig. 2), and
wherein the second constant interval (l1’) is a distance from an edge of one of the plurality of second non-metallic gratings to a same edge of an adjacent one of the plurality of second nonmetallic gratings (the second reflector is analogously defined as to the first reflector, [0056], [0060]).
The examiner believes that the limitation the second constant interval being different from the first constant interval is met because the first constant interval is I1 while the second constant interval is I1’ and a different label implicitly means it is different unless stated otherwise. In addition, the duty cycles of the first sub-wavelength reflecting units 1110, 1120, and 1130 are w1/I1, w2/I2, and w3/I3, respectively, ([0054]), while the duty cycles of the second sub-wavelength reflecting units 1210, 1220, and 1230 may be w1’/I1', w2'/I2', and w3'/I3’, ([0060]) and the duty cycles of the first sub-wavelength reflecting unit 1110 and the second sub-wavelength reflecting unit 1210 may be the same or may not be the same, ([0075]). Under BRI, this means in general the two reflectors have two intervals I1 and I1’ and two widths w1 and w1’ that satisfy either w1/I1≠w1’/I1’, or w1/I1=w1’/I1’, which is satisfied in general for I1≠I1’.
Or in the alternative, Shi discloses an optical filter array comprising a double optical grating, i.e. a fist reflector and a second reflector stacked on the fist reflector (Figs. 3, 4, 7, 8, 9), where, the two gratings may have different pitches (col. 3, line 63-col. 4, line 18, col. 6, line 23, col. 7, line 28; col. 8, line 20; col. 9, line 17) with the advantage of improving the coupling efficiency across multiple angles of incidence (col. 4, lines 32-34) and for selecting specific coupling efficiencies (col. 6, lines 24-43, Fig. 6).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the second constant interval being different from the first constant interval in order to optimize the coupling efficiency of the filter.
Regarding Claim 2, Han, or the combination of Han and Shi discloses the optical filter array of claim 1, wherein, as to at least one of the first optical filter and the second optical filter, first widths of first cross-sections of the plurality of first non-metallic gratings in a third direction perpendicular to a first longitudinal direction of the plurality of first non-metallic gratings (h1) are different from second widths (h2) of second cross-sections of the plurality of second non-metallic gratings in a fourth direction perpendicular to a second longitudinal direction of the plurality of second non-metallic gratings (Han, the h1 and h2 may be different from each other, [0062]).
Regarding Claim 3, Han, or the combination of Han and Shi discloses the optical filter array of claim 1, wherein a difference between a center wavelength of the transmission wavelength band of the first optical filter and a center wavelength of the transmission wavelength band of the second optical filter is smaller than 10nm (Han, Fig. 8).
Regarding Claim 4, Han, or the combination of Han and Shi discloses the optical filter array of claim 1, wherein a full width at half maximum of a transmission spectrum of each the first optical filter and the second optical filter is smaller than 2nm (Han, see Fig. 8, has a narrow bandwidth of a range of a few nanometers, [0095]).
Regarding Claim 7, Han, or the combination of Han and Shi discloses the optical filter array of claim 2, wherein the first cross-sections of the plurality of first non-metallic gratings in the third direction and the second cross-sections of the plurality of second non-metallic gratings in the fourth direction have one of rectangular shapes, trapezoidal shapes, polygonal shapes, circular shapes, elliptical shapes, semicircular shapes, and semi-elliptical shapes (Han, see Figs, [0052]).
Regarding Claim 8, Han, or the combination of Han and Shi discloses the optical filter array of claim 1, further comprising:
a third optical filter arranged horizontally perpendicular to the stacking direction and are configured to represent different transmission wavelength band than the first optical filter and the second optical filter (Han, see Figs. 1, 2, 5, 7, and 8).
Regarding Claim 10, Han, or the combination of Han and Shi discloses a spectrometer (Han, Fig. 6) comprising:
a sensor substrate comprising a plurality of light detection elements (Han, sensor layer 3500 may include a plurality of sensors 3510, 3520, and 3530 respectively corresponding to a plurality of Fabri-Perot resonators R1, R2, and R3, [0084]); and
an optical filter array of claim 1, the plurality of optical filters arranged to respectively correspond to the plurality of light detection elements (Han, plurality of sensors 3510, 3520, and 3530 respectively corresponding to a plurality of Fabri-Perot resonators R1, R2, and R3, [0084]).
Regarding Claim 11, Han, or the combination of Han and Shi discloses the spectrometer of claim 10, wherein the plurality of first non-metallic gratings included in the each of the plurality of optical filters have a uniform thickness (Han, first reflectors 1111, 1112, and 1113 having the same thickness, [0054]).
Regarding Claim 12, Han discloses the spectrometer of claim 10, wherein the plurality of second gratings included in the each of the plurality of optical filters have a uniform thickness (Han, second reflectors 1211, 1212, and 1213 having the same thickness, [0062]).
Regarding Claim 13, Han, or the combination of Han and Shi discloses the spectrometer of claim 10, wherein the sensor substrate and the plurality of optical filters are monolithically formed (Han, Fig. 6, on-chip, abstract, throughout the text, [0005], [0083], [0098]).
Regarding Claim 14, Han, or the combination of Han and Shi discloses a smart phone comprising the spectrometer of claim 10 (Han, [0005]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2017/0059777 A1) or over the combination of Han (US 2017/0059777 A1) and Shi (US 8,422,841 B1).
Regarding Claims 5 and 6, Han, or the combination of Han and Shi discloses the optical filter array of claim 1; however, it is silent regarding, wherein the transmission wavelength band is from 820nm to 880nm.
The specification contains no disclosure of either the critical nature of the claimed transmission wavelength band or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [distance, thickness, volume, concentration, etc.] or upon another variable recited in a claim, the applicant must show that the chosen transmission wavelength band are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Han discloses that “[i]n order to control the resonance wavelength λi of the Fabri-Perot resonator, four variables ni, di, (or d), ϕ1i and ϕ2i, may be controlled. Among the four variables, ϕ1i and ϕ2i may be determined based on duty cycles of the first subwavelength reflecting units 1110, 1120, and 1130 and the second sub-wavelength reflecting units 1210, 1220, and 1230” ([0075]) and “may control resonance wavelengths by changing duty cycles of the first sub-wavelength reflecting units and the second sub-wavelength reflecting units,” ([0097]).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the transmission wavelength band and arrive at the claim limitation. The transmission wavelength band is a result dependent variable because the by varying [*the limiation8] one changes the transmission wavelength band.
Therefore, with respect to the limitation the transmission wavelength band is from 820nm to 880nm, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus, optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Claim 9, Han, or the combination of Han and Shi discloses the optical filter array of claim 8, wherein the center wavelength of the transmission wavelength band of the first optical filter, the center wavelength of the transmission wavelength band of the second optical filter, and a center wavelength of the transmission wavelength band of the third optical filter are uniformly distributed (Han, see Fig. 8); however, it is silent regarding the transmission wavelength band being in a range from 820nm to 880nm.
The specification contains no disclosure of either the critical nature of the claimed transmission wavelength band or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [distance, thickness, volume, concentration, etc.] or upon another variable recited in a claim, the applicant must show that the chosen transmission wavelength band are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the transmission wavelength band and arrive at the claim limitation. The transmission wavelength band is a result dependent variable because the by varying [*the limiation8] one changes the transmission wavelength band.
Therefore, with respect to the limitation the transmission wavelength band is from 820nm to 880nm, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (Han (US 2017/0059777 A1) or the combination of Han (US 2017/0059777 A1) and Shi (US 8,422,841 B1)) in view of Heo (US 20120105859 A1).
Regarding Claim 15, Han, or the combination of Han and Shi discloses an optical apparatus comprising:
a light source configured to emit light to an object (Han, light transmitted through the on-chip optical filter when flat light having a constant intensity of a band width in a range of 1550 nm to 1580 nm is emitted to the on-chip optical filter in a perpendicular direction to the on-chip optical filter, [0094]);
a spectrometer of claim 10 (as applied to Claim 10), the spectrometer being located on an optical path of the light emitted by the light source and reflected from the object; and
an analyzer (Han, light received by the sensors 3510,3520, and 3530 may be transmitted to a controller, [0085]) configured to analyze at least one from among a physical property, a shape, a position, and a movement of the object by analyzing the light detected by the spectrometer.
These are standard parts of an optical apparatus for spectrometry. For example, Heo discloses a spectroscopy system (Fig. 1) comprising a light source (102) configured to emit light to an object (120), a spectrometer (126, 128, 130), the spectrometer being located on an optical path of the light emitted by the light source and reflected from the object (Fig. 1); and an analyzer (controller 132 processes and analyzes the image information, [0154]) configured to analyze at least one from among a physical property, a shape, a position, and a movement of the object by analyzing the light detected by the spectrometer ([0025]-[0026]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention  to use the spectrometer of Claim 10 in spectroscopy system including a light source configured to emit light to an object, the spectrometer, being located on an optical path of the light emitted by the light source and reflected from the object; and an analyzer configured to analyze at least one from among a physical property, a shape, a position, and a movement of the object by analyzing the light detected by the spectrometer, for the purpose of analyzing an object.
Regarding Claim 16, the combination of Han and Heo, or the combination of Han, Shi, and Heo discloses a smart phone comprising the optical apparatus of claim 15 (Han, [0005] and as applied to Claim 15).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (Han (US 2017/0059777 A1) or the combination of Han (US 2017/0059777 A1) and Shi (US 8,422,841 B1)) in view of Sezginer (US 2005/0122516 A1).
Regarding Claim 17, Han, or the combination of Han and Shi discloses the optical filter array of claim 1; however, it is silent regarding, wherein a longitudinal direction of the plurality of first non-metallic gratings of the first optical filter is different from a longitudinal direction of the plurality of first non-metallic gratings of the second optical filter. 
Sezginer discloses the use of two optical filters that includes two pairs of test patterns, each including an upper and lower grating, used to measure overlay in x and y directions (abstract, [0009], [0013], [0024]-[0028], Figs. 1a, 2a).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have a longitudinal direction of the plurality of first non-metallic gratings of the first optical filter be different from a longitudinal direction of the plurality of first non-metallic gratings of the second optical filter for the purpose of performing measurements in different (possibly orthogonal) directions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0095637 A1 discloses the advantage of having gratings of different period, which may be used to optimize the birefringence and improve the overall mechanical structural stability of the stacked multi-layer assembly.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877